              Case 2:19-cv-00538-JCC Document 128 Filed 06/24/21 Page 1 of 8




 1
 2
 3
 4
 5
                                                                           Hon. John C. Coughenour
 6
 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
 9   KAREN D. SMITH,                                     Case No. 2:19-cv-00538-JCC
10
                           Plaintiff,
11              vs.
                                                         FOURTH STIPULATED MOTION AND
12   THE BANK OF NEW YORK MELLON FKA                     [PROPOSED ORDER] TO EXTEND
     THE BANK OF NEW YORK, AS TRUSTEE                    TRIAL AND REMAINING CASE
13                                                       DEADLINES
     FOR THE BENEFIT OF THE
14   CERTIFICATEHOLDERS OF THE CWABS
     INC., ASSET-BACKED CERTIFICATES,
15   SERIES 2007-SD1, and NEW PENN                       NOTE ON MOTION CALENDAR:
     FINANCIAL LLP, d/b/a SHELLPOINT                     JUNE 24, 2020
16
     MORTGAGE SERVICING, LLC, MTC
17   FINANCIAL INC., DBA TRUSTEE CORPs,
     and MALCOLM & CISNEROS, A LAW
18
     CORPORATION,
19
                           Defendants.
20
21          After meeting and conferring on June 14, 2021 to discuss extending the trial and the
22   remaining case schedule deadlines pursuant to Local Civil Rules 7(d)(1), 10(g) and 16(b),
23   Plaintiff Karen D. Smith (“Plaintiff”), Defendants The Bank of New York Mellon fka The Bank
24   of New York, as Trustee for the Benefit of the Certificateholders of the CWABS Inc., Asset-
25   Backed Certificates Series 2007-SDI (“BNYM”), NewRez LLC fka New Penn Financial, LLC
26   dba Shellpoint Mortgage Servicing (“Shellpoint ), and MTC Financial, Inc. dba Trustee Corps
27   (“MTC”) hereby stipulate and agree to continue the pending pre-trial deadlines in the case
28   schedule and Trial date as set by the Court’s Order entered on April 12, 2021 (Dkt. No. 104).

      FOURTH STIPULATED MOTION AND ORDER                                             Donald G. Grant, P.S.
                                                                               Attorneys and Counselors at Law
      TO EXTEND TRIAL AND REMAINING CASE                                      2005 SE 192nd Avenue, Suite 200
      DEADLINES – 1                                                                   Camas, WA 98607
                                                                                     TEL: (360) 210-5000
      2:19-cv-00538-JCC                                                              FAX: (360) 907-3094
                                                                                E-MAIL: don@dongrantps.com
                 Case 2:19-cv-00538-JCC Document 128 Filed 06/24/21 Page 2 of 8




 1          This is the fourth extension of the case schedule requested by the parties. The parties
 2   believe this request is made with good cause for an extension of deadlines, trial and case
 3   schedule. Currently, given the ADR cutoff date of July 30, 2021, Plaintiff, Shellpoint, and
 4   BNYM have a mediation scheduled for July 8, 2021.
 5          At this time, there remain several significant discovery issues pending for the regarding
 6   medical experts. Although Plaintiff provided her Expert Report on June 1, 2021, Plaintiff’s
 7   medical expert has not yet provided his availability for a deposition by Defendants and since
 8   Defendants’ current deadline to depose Plaintiff’s expert is July 12, 2021, more time will be
 9   needed to complete that deposition.
10          In light of the foregoing, the parties now agree that the deadline for expert witness
11   discovery should be continued by 30 days, to September 8, 2021, to allow time for depositions
12   and that the dispositive motion deadline also be continued by 30 days to September 13, 2021.
13   The parties further agree that the remaining pretrial deadlines and trial date be vacated and re-set.
14   The parties have entered into this stipulation which reflects an agreement to mutually cooperate
15   in the management of this action. Accordingly, the parties hereby stipulate and agree to extend
16   the deadlines set forth in the Minute Order filed on April 12, 2021 (Dkt. No. 104) as follows:
17
18       Case Event                     Current Deadline                  Proposed Deadline
19       Trial                          11/08/2021                        2/07/2022
20       Proposed Voir Dire/Jury        11/04/2021                        2/03/2022
21       Instructions/Trial Briefs
22       Proposed Pretrial Order        10/29/2021                        1/27/2022
23       LCR 16(e)
24       Dispositive Motion Filing
                                        8/12/2021                         9/22/2021
         Deadline
25
         LCR 39.1 ADR Deadline          7/30/2021                         7/30/2021
26
         Defendant’s Pretrial           7/27/2021                         10/25/2021
27
         Statement LCR 16(i)
28

      FOURTH STIPULATED MOTION AND ORDER                                                Donald G. Grant, P.S.
                                                                                  Attorneys and Counselors at Law
      TO EXTEND TRIAL AND REMAINING CASE                                         2005 SE 192nd Avenue, Suite 200
      DEADLINES – 2                                                                      Camas, WA 98607
                                                                                        TEL: (360) 210-5000
      2:19-cv-00538-JCC                                                                 FAX: (360) 907-3094
                                                                                   E-MAIL: don@dongrantps.com
            Case 2:19-cv-00538-JCC Document 128 Filed 06/24/21 Page 3 of 8




 1     Plaintiff’s Pretrial           7/16/2021               10/14/2021
 2     Statement LCR 16(h)
 3     Discovery Cutoff Re                                    9/8/2021
 4     Expert Testimony
 5     Defendant’s Disclosure of      7/7/2021                8/9/2021
 6     Expert Testimony Under
 7     FRCP 26(a)(2) due
 8     Non-Expert Discovery           7/12/2021               7/12/2021
 9     Cutoff
10
                   Dated this 23rd day of June, 2021.
11
          IT IS SO STIPULATED.
12
       /s/ Arthur E. Ortiz
13     Arthur E. Ortiz, WSBA#26676
       The Law Office of Arthur E. Ortiz
14
       6015 California Ave. S.W., No. 203
15     Seattle, WA 98136
       telephone: (206) 898-5704
16     e-mail: arthur@aeolegal.com

17     /s/ Christina Henry
       Christina Henry, WSBA#31273
18     Henry & DeGraaff, P.S.
       119 First Avenue South, Suite 500
19
       Seattle, WA 98104
20     Tel 206/330-0595
       Fax 206-400-7609
21     e-mail: chenry@HDM-legal.com

22     /s/ Donald G. Grant
       Donald Gene Grant, WSBA#15480
23     Donald G. Grant, PS
       2005 SE 192nd Avenue, Suite 200
24
       Camas, WA 98607
25     E-Mail: don@dongrantps.com
       Attorney for Defendants
26     The Bank of New York Mellon
       fka The Bank of New York, as Trustee for the
27     Benefit of the Certificateholders of the CWABS Inc.,
       Asset-Backed Certificates, Series 2007- SD1
28     and NewRez LLC dba Shellpoint Mortgage Servicing

     FOURTH STIPULATED MOTION AND ORDER                                   Donald G. Grant, P.S.
                                                                    Attorneys and Counselors at Law
     TO EXTEND TRIAL AND REMAINING CASE                            2005 SE 192nd Avenue, Suite 200
     DEADLINES – 3                                                         Camas, WA 98607
                                                                          TEL: (360) 210-5000
     2:19-cv-00538-JCC                                                    FAX: (360) 907-3094
                                                                     E-MAIL: don@dongrantps.com
           Case 2:19-cv-00538-JCC Document 128 Filed 06/24/21 Page 4 of 8




 1     /s/ Michael S. DeLeo
 2     Michael Steven DeLeo, WSBA#22037
       10900 NE 4th Street, Ste 1850
 3     Bellevue, WA 98004
       Tel# 425-462-4700
 4     Email: mdeleo@prklaw.com
       Attorneys for Defendant MTC Financial Inc.,
 5      d/b/a Trustee Corps
 6      YU MOHANDESI LLP
 7
        /s/ Pavel Ekmekchyan
 8      Pavel Ekmekchyan, Pro Hac Vice
        Neeru Jindal, Pro Hac Vice
 9      633 West Fifth Street, Suite 2800
        Los Angeles, CA 90071
10      Phone: (213) 266-5459
        E-Mail: pavel@yumollp.com; njindal@yumollp.com
11      Attorneys for Defendants The Bank of New York Mellon
12      fka The Bank of New York, as Trustee for the Benefit
        of the Certificateholders of the CWABS Inc.,
13      Asset-Backed Certificates, Series 2007- SD1
        and NewRez LLC dba Shellpoint Mortgage Servicing
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     FOURTH STIPULATED MOTION AND ORDER                               Donald G. Grant, P.S.
                                                                Attorneys and Counselors at Law
     TO EXTEND TRIAL AND REMAINING CASE                        2005 SE 192nd Avenue, Suite 200
     DEADLINES – 4                                                     Camas, WA 98607
                                                                      TEL: (360) 210-5000
     2:19-cv-00538-JCC                                                FAX: (360) 907-3094
                                                                 E-MAIL: don@dongrantps.com
                 Case 2:19-cv-00538-JCC Document 128 Filed 06/24/21 Page 5 of 8




                                                  ORDER
 1
 2          IT IS SO ORDERED. Accordingly;

 3          The trial date and case schedule deadlines are rescheduled as follows
 4
         Case Event                                        Deadline
 5
         Trial                                             2/07/2022
 6
         Proposed Voir Dire/Jury Instructions/Trial        2/03/2022
 7
         Briefs
 8
         Proposed Pretrial Order LCR 16(e)                 1/27/2022
 9
10       Dispositive Motion Filing Deadline                9/22/2021

11       LCR 39.1 ADR Deadline                             7/30/2021

12       Defendant’s Pretrial Statement LCR 16(i)          10/25/2021

13       Plaintiff’s Pretrial Statement LCR 16(h)          10/14/2021
         Discovery Cutoff Re Expert Testimony
14                                                         9/8/2021

15       Defendant’s Disclosure of Expert Testimony        8/9/2021

16       Under FRCP 26(a)(2) due

17       Non-Expert Discovery Cutoff                       7/12/2021

18
            The extension of the above discovery deadlines does not alter or modify any other rights
19
     or responsibilities of the Parties except as stated herein permitted by law or under the Federal
20
     Rules of Civil Procedure, or the Local Civil Rules.
21
            Dated this ___ day of June, 2021.
22
23
                                           ______________________________
24                                         The Honorable John C. Coughenour
                                           District Court Judge
25
26
27
28

      FOURTH STIPULATED MOTION AND ORDER                                               Donald G. Grant, P.S.
                                                                                 Attorneys and Counselors at Law
      TO EXTEND TRIAL AND REMAINING CASE                                        2005 SE 192nd Avenue, Suite 200
      DEADLINES – 5                                                                     Camas, WA 98607
                                                                                       TEL: (360) 210-5000
      2:19-cv-00538-JCC                                                                FAX: (360) 907-3094
                                                                                  E-MAIL: don@dongrantps.com
           Case 2:19-cv-00538-JCC Document 128 Filed 06/24/21 Page 6 of 8




 1
 2         CONSENT TO ENTRY GRANTED:

 3     /s/ Arthur E. Ortiz
       Arthur E. Ortiz, WSBA#26676
 4
       The Law Office of Arthur E. Ortiz
 5     6015 California Ave. S.W., No. 203
       Seattle, WA 98136
 6     telephone: (206) 898-5704
 7     e-mail: arthur@aeolegal.com

 8
       /s/ Christina Henry
 9     Christina Henry, WSBA#31273
       Henry & DeGraaff, P.S.
10     119 First Avenue South, Suite 500
11     Seattle, WA 98104
       Tel 206/330-0595
12     Fax 206-400-7609
       e-mail: chenry@HDM-legal.com
13
14     /s/ Donald G. Grant
       Donald Gene Grant, WSBA#15480
15     Donald G. Grant, PS
       2005 SE 192nd Avenue, Suite 200
16     Camas, WA 98607
17     E-Mail: don@dongrantps.com
       Attorney for Defendants
18     The Bank of New York Mellon fka The Bank of New York,
       as Trustee for the Benefit of the Certificateholders of the
19
       CWABS Inc., Asset-Backed Certificates, Series 2007- SD1
20     and NewRez LLC fka New Penn Financial, LLC
       dba Shellpoint Mortgage Servicing
21
       /s/ Michael S. DeLeo
22
       Michael Steven DeLeo, WSBA #22037
23     10900 NE 4th Street, Ste 1850
       Bellevue, WA 98004
24     Tel# 425-462-4700
       Email: mdeleo@prklaw.com
25
       Attorneys for Defendant MTC Financial Inc.
26
27
28

     FOURTH STIPULATED MOTION AND ORDER                                     Donald G. Grant, P.S.
                                                                      Attorneys and Counselors at Law
     TO EXTEND TRIAL AND REMAINING CASE                              2005 SE 192nd Avenue, Suite 200
     DEADLINES – 6                                                           Camas, WA 98607
                                                                            TEL: (360) 210-5000
     2:19-cv-00538-JCC                                                      FAX: (360) 907-3094
                                                                       E-MAIL: don@dongrantps.com
           Case 2:19-cv-00538-JCC Document 128 Filed 06/24/21 Page 7 of 8




        YU MOHANDESI LLP
 1
 2      /s/ Pavel Ekmekchyan
        Pavel Ekmekchyan, Pro Hac Vice
 3      Neeru Jindal, Pro Hac Vice
        633 West Fifth Street, Suite 2800
 4
        Los Angeles, CA 90071
 5      Phone: (213) 266-5459
        E-Mail: pavel@yumollp.com; njindal@yumollp.com
 6      Attorneys for Defendants The Bank of New York Mellon
 7      fka The Bank of New York, as Trustee for the Benefit
        of the Certificateholders of the CWABS Inc.,
 8      Asset-Backed Certificates, Series 2007- SD1
        and NewRez LLC dba Shellpoint Mortgage Servicing
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     FOURTH STIPULATED MOTION AND ORDER                               Donald G. Grant, P.S.
                                                                Attorneys and Counselors at Law
     TO EXTEND TRIAL AND REMAINING CASE                        2005 SE 192nd Avenue, Suite 200
     DEADLINES – 7                                                     Camas, WA 98607
                                                                      TEL: (360) 210-5000
     2:19-cv-00538-JCC                                                FAX: (360) 907-3094
                                                                 E-MAIL: don@dongrantps.com
             Case 2:19-cv-00538-JCC Document 128 Filed 06/24/21 Page 8 of 8




 1
                                      CERTIFICATE OF SERVICE
 2
            I certify that I served the foregoing pleading on the following persons on June 24, 2021,
 3
     via service through the CM/ECF System:
 4
 5   Arthur E Ortiz
     6015 California Avenue SW
 6   No. 203
 7   Seattle, WA 98136
     Email: arthur@aeolegal.com
 8   Of Counsel for Plaintiff Karen D. Smith
 9   Christina Latta Henry
10   Henry & DeGraaff, P.S.
     787 Maynard Avenue S.
11   Seattle, WA 98104
     Email: chenry@HDM-legal.com
12   Of Counsel for Plaintiff Karen D. Smith
13
     Michael Steven DeLeo
14   Peterson Russell Kelly PLLC
     1850 Skyline Tower
15   10900 NE 4th St.
16   Bellevue, WA 98004-8341
     Email: mdeleo@prklaw.com
17   Of Counsel for Defendant MTC Financial, LLC
18
     Pavel Ekmekchyan, Pro Hac Vice
19   Neeru Jindal, Pro Hac Vice
     633 West Fifth Street, Suite 2800
20   Los Angeles, CA 90071
     Phone: (213) 266-5459
21
     E-Mail: pavel@yumollp.com; njindal@yumollp.com
22   Attorneys for Defendants The Bank of New York Mellon
     fka The Bank of New York, as Trustee for the Benefit
23   of the Certificateholders of the CWABS Inc.,
24   Asset-Backed Certificates, Series 2007- SD1
     and NewRez LLC dba Shellpoint Mortgage Servicing
25
                   DATED: June 24, 2021.
26
27                                        /s/ Donald G. Grant
                                          DONALD G. GRANT
28

      FOURTH STIPULATED MOTION AND ORDER                                             Donald G. Grant, P.S.
                                                                               Attorneys and Counselors at Law
      TO EXTEND TRIAL AND REMAINING CASE                                      2005 SE 192nd Avenue, Suite 200
      DEADLINES – 8                                                                   Camas, WA 98607
                                                                                     TEL: (360) 210-5000
      2:19-cv-00538-JCC                                                              FAX: (360) 907-3094
                                                                                E-MAIL: don@dongrantps.com
